Citation Nr: 0102726	
Decision Date: 01/30/01    Archive Date: 02/02/01	

DOCKET NO.  97-00 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for multiple tumors.

4.  Entitlement to service connection for a respiratory 
disorder, claimed as emphysema.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for bilateral defective 
hearing.

7.  Entitlement to service connection for chronic tinnitus.

8.  Entitlement to service connection for defective vision.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1958 to June 
1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of January 1995, March 1996, and April 1996 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Portland, Oregon.  

In a rating decision of February 2000, the RO granted a 
100 percent evaluation for service-connected post-traumatic 
stress disorder.  When informed of that determination, the 
veteran, in correspondence of July 2000, indicated that the 
RO's action satisfied his appeal as to that particular issue.  
Accordingly, the issue of entitlement to an increased rating 
for post-traumatic stress disorder, which was formerly on 
appeal, is no longer before the Board.


REMAND

The veteran in this case seeks service connection for 
hypertension, a heart condition, multiple tumors, emphysema, 
diabetes mellitus, defective hearing, tinnitus, and defective 
vision.  In pertinent part, it is argued that the veteran's 
current hypertension and claimed heart condition, as well as 
tumors, emphysema, diabetes mellitus, hearing loss, tinnitus, 
and defective vision were incurred in or aggravated by active 
military service.  The veteran additionally argues that his 
hypertension, heart condition, tumors, emphysema, and 
diabetes mellitus are the result of exposure to Agent Orange 
in the Republic of Vietnam.  In the alternative, it is 
contended that the veteran's current hypertension and claimed 
heart condition, if not directly the result of service, are 
proximately due to and/or the result of his service-connected 
post-traumatic stress disorder.  

As noted above, the veteran served on active duty from 
December 1958 to June 1980, a period in excess of 20 years.  
However, a review of the record would appear to indicate that 
the sole service medical record currently on file consists of 
the veteran's service entrance examination dated in early 
December 1958.  While it is true that, based on the evidence 
of record, the RO did, apparently, conduct a search for the 
veteran's service medical records, the extent of that search 
is at this time somewhat unclear.  Accordingly, further 
development in this area will be undertaken prior to a final 
adjudication of the veteran's current claims.

The Board further notes that, at the time of a period of VA 
hospitalization in March 1992, the veteran stated that he had 
recently been admitted to a "Salem hospital" with symptoms 
similar to those for which he was being treated at the VA 
medical facility.  Regrettably, records of that treatment are 
not at this time a part of the veteran's claims folder.  
Moreover, in a statement of November 1996, a VA physician 
commented that he had seen the veteran "in 1980 for Agent 
Orange," at which time the veteran had his "eyes and ears 
checked," and received glasses.  Additionally noted was that, 
at that same time, the veteran "had a tumor removed from his 
arm," and was "complaining of tinnitus."  The RO, in the 
context of a recent Supplemental Statement of the Case, has 
commented that the November 1996 statement by the VA 
physician in question occurred at a point in time more than 
16 years following the veteran's discharge from service.  
However, that fact does not absolve the VA of an attempt to 
retrieve records contemporaneous with the veteran's reported 
treatment.  Accordingly, additional efforts will be made to 
obtain records of the veteran's treatment at the 
aforementioned Salem (Oregon) hospital, as well as any VA 
records associated with the veteran's treatment in 1980.

Turning to the issue of service connection for a "heart 
condition," the Board notes that, on a number of occasions 
subsequent to service, the veteran was described as suffering 
from coronary artery disease and/or congestive heart failure.  
However, it is entirely unclear at this time whether the 
veteran suffers from either or both of those conditions, or 
from some other, unrelated cardiovascular condition.  While 
during the course of a VA Agent Orange examination in May 
1994, it was noted that the veteran's chart reflected the 
presence of congestive heart failure, the examiner was unable 
to locate "any objective quantification" of such heart 
failure.  Moreover, results of an exercise tolerance test 
conducted in October 1995 showed no evidence of any 
arrhythmia or angina, but rather a normal blood pressure and 
heart rate response to stress.  Such findings call into 
question whether the veteran does, in fact, currently suffer 
from a chronic "heart condition" for which service connection 
might potentially be granted.  

As to the remainder of the issues currently on appeal, the 
Board notes that, on various occasions, the veteran has been 
described as suffering from chronic obstructive pulmonary 
disease or emphysema.  However, on other occasions, his lungs 
have been entirely clear.  The veteran himself argues that 
the RO has failed to take into account the effect of his 
inservice smoking on his current respiratory condition.  
Accordingly, further development in this area will be 
undertaken prior to a final adjudication of the veteran's 
claim for service connection for a pulmonary disorder 
(including emphysema).

As to the issues of service connection for hearing loss and 
tinnitus, the Board notes that, during the course of VA 
outpatient treatment in October 1996, the veteran was 
described as suffering from a high frequency sensorineural 
hearing loss "of cochlear origin" and "secondary to noise 
exposure," as well as increasingly loud tinnitus.  However, 
no opinion was offered at that time as to whether the 
veteran's hearing loss and tinnitus were the result of 
inservice noise exposure, or rather, some other, nonservice-
related acoustic trauma.  As to the issue of service 
connection for defective vision, the veteran has been 
described as suffering from "SH" with presbyopia, and/or 
myopic astigmatism with presbyopia.  While pursuant to 
applicable law and regulation, compensation benefits are not 
available for refractive error [see 38 C.F.R. § 3.303(c) 
(2000)], it is unclear at this time whether the veteran 
suffers from an eye disorder "separate and apart" from such 
refractive error.

The Board observes that, during the pendency of the veteran's 
appeal, there has been a significant change in the law.  More 
specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that the VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In light of the above, and because of the change in the law 
brought about by the Veterans Claims Assistance Act of 2000, 
a remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  For these reasons, and those others noted above, a 
remand is required.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the appropriate 
service department and/or record storage 
facility, in a final attempt to obtain any 
and all available service medical records 
for the veteran's period of service 
extending from December 1958 to June 1980.  
Any such records, when obtained, should be 
made a part of the veteran's claims 
folder.

2.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent 
to April 1998, the date of the most recent 
VA examination report of record, should be 
obtained and incorporated in the claims 
folder.  In addition, the RO should 
contact the veteran, in an attempt to 
obtain the exact name and address for the 
aforementioned "Salem hospital" at which 
the veteran received treatment, presumably 
in early 1992.  That facility should then 
be contacted, with a request that they 
provide all records of treatment of the 
veteran for the period in question.  
Finally, the RO should attempt to obtain 
all records of the veteran's treatment at 
a VA medical facility in 1980, including 
those records encompassing the veteran's 
"eyes and ears," the tumor on his right 
arm, and his tinnitus.  Once again, all 
such records, when obtained, should be 
made a part of the veteran's claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.

3.  The veteran should then be afforded 
additional VA examinations by appropriate 
specialists in order to more accurately 
determine the exact nature and etiology of 
his hypertension and claimed heart 
condition, as well as his multiple tumors, 
emphysema, diabetes mellitus, hearing 
loss, tinnitus, and defective vision.  All 
pertinent symptomatology and findings 
should be reported in detail.  Following 
completion of the examinations in 
question, the appropriate examiner should 
specifically comment as to whether the 
veteran currently suffers from a chronic 
heart condition or hypertension, and, if 
so, whether such disabilities are as 
likely as not the result of some incident 
or incidents of the veteran's active 
service.  An opinion is, additionally, 
requested as to whether the veteran 
currently suffers from a chronic 
respiratory disorder, and, if so, whether 
that disability is as likely as not the 
result of the veteran's active service.  
As to the issue of service connection for 
defective vision, the appropriate 
specialist should specifically comment as 
to whether the veteran suffers from 
chronic ophthalmologic disability separate 
and distinct from refractive error, and, 
if so, whether that disability is as 
likely as not the result of some incident 
of the veteran's active service.  A 
similar opinion is requested regarding the 
origin of the veteran's current 
sensorineural hearing loss and tinnitus.  
Finally, the appropriate examiner should 
offer an opinion as to whether the 
veteran's diabetes mellitus is as likely 
as not the result of the veteran's active 
service.  The claims file and a separate 
copy of this REMAND must be made available 
to and reviewed by the examiners prior to 
conduction and completion of their 
examinations.  In addition, any opinions 
expressed must be accompanied by a 
complete rationale.  

4.  Finally, the RO should review the 
claims file to ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued should also be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).

